Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                       Case No.

 LIBERATA THOMPSON

        Plaintiff,

 v.

 LAGO MAR MEMBERSHIP ASSOCIATION, INC.
 d/b/a LAGO MAR COUNTRY CLUB,
 a Florida Not For Profit Corporation

        Defendant.
                                                     /

                                           COMPLAINT

        Plaintiff, LIBERATA THOMPSON, (hereinafter “Plaintiff” and/or “THOMPSON”), by

 and through her undersigned attorney, hereby files her Complaint against Defendant, LAGO MAR

 MEMBERSHIP ASSOCIATION, INC. (hereinafter “Defendant” and/or “LMMA”), and says:

                                 JURISDICTION AND VENUE

        1.      This action is brought against Defendant pursuant to 29 U.S.C. § 201, et seq.

 (hereinafter the “Fair Labor Standards Act”, or the “FLSA”), Family and Medical Leave Act

 (“FMLA”), 29 U.S.C. §§ 2601, et. seq., and Private Whistleblower Protection Act, pursuant to

 Florida Statutes §448.101 and §448.102.

        2.      Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C.

 § 1331, and 28 U.S.C. § 1367.

        3.      Venue is proper in the Southern District of Florida, pursuant to 28 U.S.C. §§

 1391(b) and (c), because Plaintiff was employed by Defendant in this District; because Defendant,

 at all material times, conducted and continue to conduct business in the Southern District of




                                                 1
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 2 of 10




 Florida; because the acts that give rise to Plaintiff’s claims happened within the Southern District

 of Florida; and because Defendant is subject to personal jurisdiction herein.

        4.      All conditions precedent to this action have been performed or waived.

                                             PARTIES

        5.      Plaintiff is a resident of Broward County, Florida. During all times relevant to this

 Complaint, Plaintiff was employed by Defendant as a Secretary. Plaintiff was therefore an

 “employee” as defined by 29 U.S.C. § 203(e) and covered as an individual under the FLSA.

        6.      Defendant is a Florida Not For Profit Corporation organized and existing under and

 by virtue of the laws of Florida and registered to do business within Florida, with its principal

 place of business in Plantation, Florida. Defendant has, at all times material hereto, conducted

 substantial and continuous business within the Southern District of Florida, and is subject to the

 laws of the United States and the State of Florida.

        7.      Defendant is a private golf and country club. Plaintiff was employed at Defendant’s

 business located in Broward County, Florida.

        8.      At all times relevant hereto, Defendant was a covered employer under the FLSA 29

 U.S.C. §§ 203(d) and (s)(1) in that it had employees engaged in commerce or in the production of

 goods for commerce or had employees handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by any person.

        9.      At all times material to this Complaint, Defendant has had two (2) or more

 employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

 have been moved in or produced for commerce and therefore has employees subject to the

 provisions of the FLSA, 29 U.S.C. § 207.




                                                  2
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 3 of 10




        10.     Defendant, upon knowledge and belief, has gross revenue which exceeds $500,000

 for each of the past three (3) years and utilizes goods in the flow of commerce across state lines.

        11.     Defendant, upon knowledge and belief, employed 50 or more employees for each

 working day during each of 20 or more calendar workweeks in 2018 or 2017, and therefore was a

 covered employer under the FMLA, 29 U.S.C. § 2611(4)(A)(i).

        12.     By October 2018, Plaintiff had been employed by Defendant for over 12 months,

 and she had performed at least 1,250 hours of service for Defendant during the previous 12-month

 period. Plaintiff was therefore an eligible employee under the FMLA, 29 U.S.C. § 2611(2).

                                   GENERAL ALLEGATIONS

        13.     Plaintiff was a non-exempt employee of Defendant and is subject to the payroll

 practices and procedures set forth hereinafter.

        14.     Plaintiff regularly worked in excess of forty (40) hours during one or more

 workweeks within three (3) years of July 2018.

        15.     At all times pertinent to this action, Defendant failed to comply with 29 U.S.C. §§

 201 – 219 in that Plaintiff performed services for Defendant for which no provision was made to

 properly pay overtime for those hours worked over forty (40) in a work-week.

        16.     Plaintiff started working for Defendant in August 2010 and was terminated on or

 about December 3, 2018. During her employment Plaintiff regularly worked approximately forty-

 five (45) to fifty (50) hours per week.

        17.     Defendant and its representatives knew that Plaintiff was working overtime, and

 that Federal law requires employees to be compensated at time and one-half per hour for overtime

 pay.




                                                   3
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 4 of 10




        18.     Defendant maintained complete control over the hours Plaintiff worked and the pay

 she was to receive.

        19.     In the course of her employment with Defendant, Plaintiff worked the number of

 hours required of her, but was not paid time and one-half for all hours worked in excess of forty

 (40) hours during a workweek, nor was such time covered under flex-time or any other permissible

 government time plan.

        20.     The records, if any, concerning the number of hours actually worked by Plaintiff

 are in the possession, custody, and control of Defendant.

        21.     Richard Martino (“Martino”) is the general manager of Defendant and was in

 charge of daily operation of the Club, including personnel actions and insurance enrollment.

        22.     Enrollment in insurance was open in September 2018. Defendant has been using

 the same insurance broker for the previous years.

        23.     Martino instructed Plaintiff to bargain with their usual broker to get an unusually

 low rate, and threatened to use his broker friend if their usual broker does not agree.

        24.     Plaintiff sensed that something was wrong, talked with Defendant’s usual broker

 and learned that Martino was plotting a scheme with his broker friend to receive rebates.

        25.     Plaintiff refused to participate in the scheme, and she encouraged Defendant’s usual

 broker to report the scheme to one of Defendant’s Board members.

        26.     Due to Plaintiff’s actions and her refusal to participate in the rebate scheme,

 Martino later withdrew the instructions and stayed with the usual broker at the regular rate.

        27.     Plaintiff has been suffering from knee problems and required physical therapy since

 September 2018, which was made aware to Martino.




                                                  4
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 5 of 10




        28.     Since Plaintiff started her physical therapy in September 2018, she would arrange

 her schedule so that she could leave at 4:30 p.m. after fulfilling her daily obligations.

        29.     Nonetheless, Martino would scold her every time she left early for physical therapy

 or took time off.

        30.     Meanwhile, Plaintiff’s husband was terminally ill during the summer and fall of

 2018, and Martino was aware of Plaintiff’s husband’s diagnosis.

        31.     Plaintiff filled out the paperwork for a FMLA leave request and attempted to

 discuss the matter with Martino, but Martino yelled at Plaintiff and refused to cooperate in the

 FMLA process.

        32.     On November 4, 2018, Plaintiff emailed Martino that she needed to take tim off to

 care for her husband, together with a doctor’s note.

        33.     Plaintiff’s husband passed away on November 8, 2018.

        34.     Martino was notified of Plaintiff’s husband’s passing, but called her on the morning

 afterwards, screaming and demanding Plaintiff to come to work for a perceived trivial error, which

 could have been resolved remotely, or without Plaintiff’s involvement.

        35.     When Plaintiff officially returned to work after her husband’s passing, Martino

 stripped away all of Plaintiff’s responsibilities, leaving her with essentially no work to perform.

        36.     On November 26, 2018, Plaintiff complained to Defendant’s Board about

 Martino’s line of behaviors, including the insurance rebate scheme, his intervention relative to

 Plaintiff taking time off, and his failure to cooperate with Plaintiff for her FMLA leave request.

        37.     A week later, on December 3, 2018, Plaintiff was terminated.

        38.     Plaintiff has retained the undersigned firm to prosecute this action on her behalf

 and has agreed to pay it a reasonable fee for its services.



                                                   5
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 6 of 10




        39.     Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing

 party in this Action.

                         COUNT I – VIOLATION OF FLSA/OVERTIME

        40.     Plaintiff re-alleges and re-avers paragraphs 1 – 39 as fully set forth herein.

        41.     Since the commencement of Plaintiff’s employment, Defendant has willfully

 violated the provisions of §7 of the Act [29 U.S.C. § 207] by employing workers engaged in

 commerce for workweeks longer than 40 hours without compensating her for her employment in

 excess of 40 hours at a rate not less than one and one half times the regular rates for which she was

 employed.

        42.     Specifically, Plaintiff worked approximately forty-five (45) to fifty (50) hours

 during each work week in which she was employed through July 2018, but was only compensated

 her regular rate rather than one and one half times her regular rate.

        43.     Plaintiff was not exempt from the overtime provision of the Act pursuant to the

 provisions of the Act, 29 U.S.C. § 213(a), in that she was neither a bona fide executive,

 administrative, or professional employee.

        44.     Defendant has knowingly and willfully failed to pay Plaintiff at time and one

 half of her regular rate of pay for all hours worked in excess of forty (40) per week during the

 relevant time period.

        45.     By reason of the said intentional, willful and unlawful acts of Defendant,

 Plaintiff has suffered damages plus incurring costs and reasonable attorneys’ fees.

        46.     Defendant knew Plaintiff was not exempt from overtime but refused to pay her at

 a rate of time and one-half their regular rate.




                                                    6
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 7 of 10




        47.     As a result of Defendant’s willful violations of the Act, Plaintiff i s entitled to

 liquidated damages.

        48.     Plaintiff has retained the undersigned counsel to represent her in this action, and

 pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys’ fees and

 costs incurred in this action from Defendant.

        WHEREFORE, for workweeks within three (3) years of July 2018, Plaintiff LIBERATA

 THOMPSON demands judgment for:

                a)     Overtime payment, wages, salary, lost benefits, and any other compensation

                       denied or lost to Plaintiff by reason of Defendant’s violation of the FLSA.

                b)     Interest on the amount found due;

                c)     Liquidated damages;

                e)     Assessment against Defendant of reasonable costs and reasonable

                       attorney’s fees of this action; and

                f)     Such other relief as the Court deems just and proper.

                              COUNT II – VIOLATION OF FMLA

        49.     Plaintiff re-alleges and re-avers paragraphs 1 – 39, as fully set forth herein.

        50.     Plaintiff was eligible for FMLA leave to care for her own serious medical condition

 and/or to care for her spouse pursuant to 29 U.S.C. § 2612(a)(1)(D).

        51.     Plaintiff talked with Martino to request FMLA leave in October 2018.

        52.     Defendant is a covered employer as defined by 29 U.S.C. § 2611(4)(A)(i) in that,

 upon knowledge and belief, Defendant employed 50 or more employees for each working day

 during each of 20 or more calendar workweeks in 2018 or 2017.




                                                  7
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 8 of 10




        53.     Under the FMLA 29 USC § 2614(a), Plaintiff had the right to take leave, and be

 restored to her position.

        54.     Plaintiff’s supervisor, Martino, was well aware of Plaintiff’s request for leave, and

 for FMLA leave for her serious health conditions and/or to care for her critically ill husband, but

 Plaintiff was constantly scolded and screamed at for requesting time off and was not provided the

 opportunity to submit the paperwork she already filled out for FMLA leave request.

        55.     Defendant terminated Plaintiff because of her request for FMLA leave, and

 Plaintiff’s FMLA leave request was, at minimum, a motivating factor in Defendant’s decision to

 terminate Plaintiff, in violation of FMLA, 29 USC § 2614.

        56.     As a direct result of her termination, Plaintiff has suffered lost wages.

        57.     Defendant’s conduct was not done in good faith and Plaintiff is therefore entitled

 to liquidated damages in an amount equal to her loss of wages/benefits pursuant to the FMLA, 29

 U.S.C. § 2617(a).

        58.     Defendant, by and through its officers, and/or supervisors, authorized, condoned,

 and/or ratified the unlawful conduct of its employees.

        59.     Plaintiff has retained the services of the undersigned counsel and is obligated to pay

 attorney’s fees should she recover damages from the Defendant.

        60.     Should Plaintiff prevail, Plaintiff is entitled to be awarded reasonable attorney’s

 fees and the costs of this action pursuant to 29 U.S.C. § 2617(a)(3).

        WHEREFORE, Plaintiff LIBERATA THOMPSON requests judgment for:

                a)      Wages, salary, lost benefits, and any other compensation denied or lost to

                        Plaintiff by reason of Defendant’s violation of the FMLA, all as provided

                        in 29 U.S.C. § 2617;



                                                  8
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 9 of 10




                b)      Interest on the amount found due;

                c)      Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                d)      Plaintiff’s cost of suit herein together with reasonable attorney’s fees

                        incurred in this action; and

                e)      Such other relief as the Court deems just and proper.

              COUNT III – PRIVATE WHISTLEBLOWER PROTECTION ACT

        61.     Plaintiff re-alleges and re-avers paragraphs 1 – 39, as fully set forth herein.

        62.     This is an action for damages under the Private Whistleblower Protection Act,

 pursuant to Florida Statutes § 448.101 and § 448.102, in taking retaliatory personnel action against

 Plaintiff for refusing to participate in an action by her employer which violated Florida law.

        63.     Plaintiff refused to participate in Martino’s scheme to drive down the rate of

 commission on insurance premiums so that he could receive rebates.

        64.     Plaintiff encouraged Defendant’s usual broker to report the scheme to one of

 Defendant’s Board members, which ultimately forced Martino to forego his scheme.

        65.     Plaintiff reported Martino’s whole scheme and her involvement to the Board on or

 about November 26, 2018, which directly resulted in her termination a week later.

        66.     At all times during the course of her employment, Plaintiff’s work performance has

 been more than satisfactory.

        67.     Under the Private Whistleblower Protection Act, Plaintiff is protected from adverse

 employer action against Plaintiff as a result of refusing to participate Defendant’s scheme to

 receive rebates, not allowed pursuant to Florida Statutes § 626.572.




                                                  9
Case 0:19-cv-60366-RS Document 1 Entered on FLSD Docket 02/11/2019 Page 10 of 10




          68.     By reason of Defendant’s effective wrongful discharge of Plaintiff, Plaintiff has

  been damaged in that Plaintiff has suffered lost wages, benefits, and has suffered emotional

  distress.

          69.     Defendant’s conduct in wrongfully discharging Plaintiff was willful, wanton, and

  in reckless disregard of Plaintiff’s rights under Florida’s Private Whistleblower Protection Act.

          WHEREFORE, Plaintiff requests judgment as follows:

                a. Compensation to Plaintiff for lost wages, benefits, and other remuneration;

                b. Liquidated damages;

                c. Assessment against Defendant of reasonable costs and attorney’s fees for this

                   action pursuant to contract or statute; and

                d. Such other relief as the Court deems just and proper.

                                       JURY TRIAL DEMAND

          Plaintiff LIBERATA THOMPSON hereby demands a trial by jury on all issues contained

  herein so triable as a matter of right.

  Dated: February 11, 2019.

                                                  LAW OFFICES OF CHARLES EISS, P.L.
                                                  Attorneys for Plaintiff
                                                  7951 SW 6th Street, Suite 308
                                                  Plantation, Florida 33324
                                                  (954) 914-7890 (Office)
                                                  (855) 423-5298 (Facsimile)

                                            By:   /s/ Charles M. Eiss
                                                  CHARLES M. EISS, Esq.
                                                  Fla. Bar #612073
                                                  chuck@icelawfirm.com
                                                  TIEXIN YANG, Esq.
                                                  Fla. Bar #1010651
                                                  tiexin@icelawfirm.com




                                                    10
